Citation Nr: 1540794	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include as due to dioxin and chemical exposures and/or herbicides during active duty service.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel






INTRODUCTION

The Veteran had active duty service from February 1968 to October 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination for his squamous cell carcinoma which he contends is related to dioxin and chemical exposure and/or herbicide exposure during active duty service.  The Veteran's treating physician stated in an August 2011 letter that while there was no direct evidence that the Veteran has a cancer of the respiratory tract, it is possible that there is a link in the abnormal discovery of squamous cells in the parotid gland and Agent Orange.  Given the Veteran's contentions and the statement from his treating physician, an examination is required to determine if the Veteran's squamous cell carcinoma was caused by his exposure to chemicals or herbicides.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine whether the Veteran has squamous cell carcinoma that is the result of his being exposed to chemicals or herbicides during active duty service.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b.)  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the fact that the Veteran did have service in Vietnam as well as the August 2011 letter from his treating physician which noted that while there was no direct evidence that the Veteran has a cancer of the respiratory tract, it is possible that there is a link in the abnormal discovery of squamous cells in the parotid gland and Agent Orange.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  The examiner must specifically opine whether it is at least as likely as not that the Veteran's squamous cell carcinoma is related to any incident of service, to include any exposure to chemicals and/or herbicides.

(e).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(f).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




